PER CURIAM.
Milliner appeals an order denying his re-application for hearing of a motion to vacate sentence under R.Cr.P. 3.850, 33 F. S.A., in which he alleged that his direct appeal had been frustrated by his lack of knowledge of appellate procedure and by his psychiatric instability.
The proper method for raising the issue of deprivation of direct appeal is by petition for writ of habeas corpus. Baggett v. Wainwright, Fla.1969, 229 So.2d 239; State v. Wooden, Fla.1971, 246 So.2d 755; Saunders v. Wainwright, Fla.1971, 254 So.2d 197.
The order appealed is
Affirmed.
HOBSON, A. C. J., and McNULTY and BOARDMAN, JJ., concur.